Citation Nr: 0027481	
Decision Date: 10/17/00    Archive Date: 10/26/00

DOCKET NO.  96-13 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
skin disorder, characterized as dermatophytosis.

3.  Entitlement to an increased (compensable) rating for 
hemorrhoids.

4.  Entitlement to an increased rating for deviated nasal 
septum, evaluated as 10 percent disabling from August 23, 
1995 to August 31, 1998.

5.  Entitlement to an increased rating for deviated nasal 
septum, evaluated as 0 percent disabling from September 1, 
1998, including the propriety of the reduction from 10 
percent to 0 percent.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kathleen Reardon-Fletcher, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to June 
1971, including service in the Republic of Vietnam.

By rating decision in November 1982, the Pittsburgh, 
Pennsylvania RO denied service connection for a skin 
disorder, characterized as dermatophytosis.  The veteran was 
notified of that decision by letter the same month; however, 
he failed to file a timely appeal therefrom and that action 
became final.

In July 1985, the veteran requested that the claim for 
entitlement to service connection for a skin disorder, 
characterized as dermatophytosis, be reopened.  By rating 
decision in November 1985, the RO again denied service 
connection for a skin disorder, characterized as 
dermatophytosis.  The veteran was notified of that decision 
by letter dated in December 1985; however, he failed to file 
a timely appeal therefrom and that action became final.

By rating decision in May 1994, the RO determined that no new 
and material evidence had been submitted to reopen a claim 
for entitlement to service connection for a skin disorder, 
characterized as dermatophytosis.  The veteran was notified 
of that decision by letter dated in July 1994; however, he 
failed to file a timely appeal therefrom and that action 
became final.

Recently, the veteran requested that the claim for 
entitlement to service connection for dermatophytosis be 
reopened.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a December 1995 rating 
decision by the Pittsburgh, Pennsylvania RO that determined 
that no new and material evidence had been submitted to 
reopen a claim for entitlement to service connection for 
dermatophytosis.  In that same rating action, the RO denied 
the veteran's claims of entitlement to service connection for 
PTSD as well as to compensable evaluations for hemorrhoids 
and deviated nasal septum.  During the course of this appeal, 
in a February 1997 rating decision, the RO increased the 
rating for the veteran's deviated nasal septum to 10 percent, 
effective from August 23, 1995, and the appeal was continued.  
The veteran was notified in March 1998 of the RO's proposal 
to reduce the rating for his deviated nasal septum to 0 
percent.  In June 1998, the rating for the veteran's deviated 
nasal septum was reduced from 10 percent to 0 percent, 
effective from September 1, 1998.  

When this matter was previously before the Board in August 
1999 when it was remanded for additional development.

In a July 1996 personal hearing, the veteran raised the issue 
of entitlement to an increased rating for residuals of a nose 
injury, to include headaches.  In an August 1999 Remand, the 
Board referred this issue to the RO for appropriate action.  
Because the RO still has not adjudicated this issue, it is 
again referred to the RO for appropriate action.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  There record contains medical evidence suggesting that 
the veteran has PTSD as a result of a corroborated in-service 
stressful experience that occurred while he was stationed in 
Vietnam, and that his current symptoms have been related, at 
least in part, to that experience.

3.  Entitlement to service connection for dermatophytosis was 
denied by rating decision dated in November 1982; the veteran 
did not appeal this denial.

4.  Entitlement to service connection for dermatophytosis was 
denied by rating decision dated in November 1985; the veteran 
did not appeal this denial.

5.  Entitlement to service connection for dermatophytosis was 
denied by rating decision dated in May 1994; the veteran did 
not appeal this denial.

6.  Evidence added to the record since the May 1994 rating 
decision that denied the veteran's claim of entitlement to 
service connection for is not cumulative or redundant, is 
relevant and probative, and, when viewed in conjunction with 
the evidence previously of record, is so significant that it 
must be considered in order to fairly decide the merits of 
the case.

7.  The veteran's service-connected hemorrhoids are currently 
manifested by complaints of rectal bleeding one time per 
week, pain and itching; clinical findings demonstrate no 
hemorrhoids, anemia, or fissures.

8.  Neither the former criteria for evaluating respiratory 
disabilities, in effect when the veteran filed his claim for 
an increased rating, nor the revised criteria, which became 
effective October 7, 1996, is more favorable.

8.  For the period of August 23, 1995, to August 31, 1998, 
the veteran's service-connected deviated nasal septum was 
manifested by complaints of difficulty breathing and clinical 
findings of nasal obstruction.

9.  From September 1, 1998, the veteran's service connected 
deviated nasal septum has been manifested by complaints of 
difficulty breathing and clinical findings of approximately 
80 percent obstruction of the nasal cavity on the left side 
and approximately 50 percent of the nasal cavity on the right 
side, as noted on a September 1999 VA examination report.


CONCLUSIONS OF LAW

1.  With resolution of all reasonable doubt in the veteran's 
favor, the criteria for establishing service connection for 
PTSD have been met.  38 U.S.C.A. §§ 1110, 5107(b) 
(West 1991); 38 C.F.R. §§ 3.102, 3.303, 3.304 (1999).

2.  A May 1994 rating decision that denied service connection 
for dermatophytosis is final.  38 U.S.C.A. §§ 1110, 5107, 
7105(c) (West 1991); 38 C.F.R. §§ 3.104(a), 3.303, 20.302(a), 
20.1103 (1999).

3.  Evidence received since the May 1994 RO rating decision 
is new and material; the claim of entitlement to service 
connection for dermatophytosis is reopened.  38 U.S.C.A. § 
5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).

4.  The criteria for a compensable rating for the veteran's 
service-connected hemorrhoids have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.7, 4.114, 
Diagnostic Code 7336 (1999).

5.  The veteran's deviated nasal septum is no more than 10 
percent disabling for the period of August 23, 1995 through 
August 31, 1998 according to the regulatory criteria.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 
4.7, 4.97, Diagnostic Code 6502 (1995), Diagnostic Code 6502 
(1999).

6.  The veteran's deviated nasal septum is 10 percent 
disabling from September 1, 1995, according to the regulatory 
criteria.  38 U.S.C.A. §§§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321,4.7, 4.97, Diagnostic Code 6502 (1995), Diagnostic 
Code 6502 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

PTSD

Factual Background

The veteran served from June 1968 to June 1971, to include 
service in Vietnam for approximately one year.

No complaints or findings of PTSD were noted on a June 1968 
enlistment examination.  The veteran was found to be 
qualified for enlistment.  Service medical records reflect 
that the veteran was treated on various occasions; no 
complaints or findings were recorded with respect to PTSD.  
On examination for separation from service in June 1971, no 
complaints or findings of PTSD were noted.  The veteran was 
found to be qualified for separation.

The veteran's DD-214 indicates that his military occupational 
specialty was that of motor vehicle operator.  His awards and 
decorations include the Republic of Vietnam Cross of 
Gallantry, the Vietnam Campaign  Medal, and the Vietnam 
Service Medal.  The veteran's service personnel records note 
he participated in operations against Viet Cong Guerrilla 
forces at Dong Ha from February 1969 to July 1969.

VA outpatient treatment records note that the veteran was 
seen in 1994 with complaints of flashbacks, nightmares, 
depression, and difficulty sleeping.  Diagnoses in March 1994 
and June 1994 included PTSD.

In June 1995, the veteran filed a claim for service 
connection for PTSD.  He reported symptoms of depression, 
anger, nightmares, flashbacks and aggressive impulses.  He 
stated that while serving in Vietnam, he:  volunteered for 
search and destroy missions; was exposed to gun shots and 
mortar fire; received minor injuries from stray shrapnel; saw 
dead bodies in the road; and lost a few good friends, 
including a duty officer named "[ED]."

During a September 1995 VA special PTSD examination, the 
veteran reported serving in Vietnam for eleven months, 
beginning in March 1969.  He indicated that he was stationed 
near Dong Ha, Quang Tri.  The veteran also reported that his 
experiences in Vietnam included: rocket, mortar and sniper 
fire; mines on the road; minor injuries from stray shrapnel; 
night ambushes and patrols; and seek and destroy missions.  
The veteran also reported "an especially traumatic event 
involving a buddy of his who was killed while stationed in a 
[Viet Cong] tower."  Upon examination, the veteran 
complained of nightmares.  The veteran reported avoiding 
celebrations and events that might trigger traumatic 
memories.  He also reported wearing a large, metal ring and 
carrying a semi-automatic weapon for self-defense.  Mental 
status examination revealed that the veteran was alert and 
oriented.  Affect was appropriate and mood was anxious.  
Concentration was good and memory was grossly intact.  
Judgment and insight were fair.  Appetite and sleep patterns 
were adequate.  The veteran denied suicidal or homicidal 
ideation.  He also denied experiencing startle response.  The 
examiner noted that the veteran was reluctant to discuss his 
experiences in Vietnam and the content of his nightmares.  
Diagnoses included adjustment disorder with mixed emotional 
features and PTSD features.  The VA examiner stated that the 
veteran "does not appear to meet the full range of symptoms 
required for the diagnosis of post traumatic stress disorder 
at this time."  The VA examiner did not discuss the 
veteran's 1994 VA outpatient treatment records.

VA outpatient treatment records dated in 1995 and 1996 note 
that the veteran was seen on several occasions with 
psychiatric complaints.  No diagnosis of PTSD was noted.

During a July 1996 personal hearing, the veteran testified 
that he received VA treatment for his PTSD every "2 to 3 
months."

Following remand by the Board in August 1999, the veteran 
underwent a VA special PTSD examination report in October 
1999.  The examiner noted that the veteran's claims file was 
reviewed in detail prior to examination.  During the 
examination, the veteran reported that he arrived in Vietnam 
in March 1969, and remained there for approximately eleven 
months.  He stated that he served in the Dong Ha area and 
that his military occupational specialty was motor transport.  
He further stated that when he first arrived in Vietnam, his 
responsibilities consisted mainly of guard duty for several 
months.  The veteran reported that during that time, his 
friend "[ED] was killed w[hen] a rocket hit a lookout tower 
that he was stationed on."  The veteran stated that 
following his friend's funeral, "I kinda went beserk . . . I 
shot civilians and ran them off the road and I even choked 
one to death."  Upon examination, the veteran complained of 
flashbacks and dreams.  He stated that the dreams "start off 
from [ED's] death and then [move to] killing innocent people, 
like shooting people off of water buffalo or running over 
people."  Examination revealed that the veteran was alert 
and oriented in all spheres.  Mood was generally pleasant and 
relaxed with broad range of affect.  Speech was somewhat 
overproductive and tangential, but generally directable and 
coherent.  The veteran reported some sleep disturbances, with 
difficulty falling asleep and difficulty staying asleep.  He 
denied suicidal ideation.  He reported thoughts about harming 
others, generally his ex-wife and his attorneys.  Insight was 
limited but judgment was not impaired.  The veteran reported 
that he avoided socializing because of a fear of violent 
confrontations.  Diagnosis was mild PTSD.  The examiner 
stated: 

The veteran does report at history 
consistent with personality disorder, 
which has also interfered with his 
relationships and functioning.  Despite 
this, however, the veteran does report 
sufficient symptomatology both during 
interview and on the specific testing 
designed to diagnose post-traumatic 
stress disorder (Mississippi Scale for 
post-traumatic stress disorder and the 
Impact of events scale) to warrant a 
diagnosis of post-traumatic stress 
disorder.  . . . In regards to specific 
stressors, the veteran is able to 
describe in detail only one traumatic 
event.  The veteran does report 
witnessing the death of a close friend (a 
veteran by the name of [ED]), who was 
killed on guard duty.

In a VA Form 21-4138 received by the RO in April 2000, the 
veteran stated: 

I arrived in Nam in the Month of March of 
1969, at Da Nang Airbase; then I was 
transferred to a Marine Corps Base called 
Dong Ha West (NORTHERN I CORPS) 
Headquarters Truck Company. . . . On May 
11, 1969 while on post #1 guarding the 
main gate on Camp Dong Ha West, we 
received rocket fire; on this day there 
was one casualty-named [ED]-Lance 
Corporal . . . upon his death, which I 
witnessed.  I am still reflecting on 
these lifetime stressful memories of my 
past.

In May 2000, the RO obtained a computer printout from the 
Vietnam Veterans Memorial Wall internet site regarding [ED].  
It was reported that this individual, a Lance Corporal in the 
Marine Corps, was killed on May 11, 1969 in Quang Tri.  The 
death was characterized as "non-hostile" and as a "ground 
casualty."

Analysis

The veteran contends that the RO erred by failing to grant 
service connection for PTSD.  The veteran's claim for service 
connection is well grounded, meaning it is plausible.  
38 U.S.C.A. § 5107(a) (West 1991).  The relevant evidence has 
been properly developed to the extent possible, and there is 
no further VA duty to assist the veteran with this claim.  
Id.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  In order to establish service connection 
for PTSD, there must be 

medical evidence diagnosing the condition 
in accordance with Sec. 4.125(a) of this 
chapter; a link, established by medical 
evidence, between current symptoms and an 
in-service stressor; and credible 
supporting evidence that the claimed in-
service stressor occurred.  If the 
evidence establishes that the veteran 
engaged in combat with the enemy and the 
claimed stressor is related to that 
combat, in the absence of clear and 
convincing evidence to the contrary, and 
provided that the claimed stressor is 
consistent with the circumstances, 
conditions, or hardships of the veteran's 
service, the veteran's lay testimony 
alone may establish the occurrence of the 
claimed in-service stressor.  If the 
evidence establishes that the veteran was 
a prisoner-of-war under the provisions of 
Sec. 3.1(y) of this part and the claimed 
stressor is related to that prisoner-of-
war experience, in the absence of clear 
and convincing evidence to the contrary, 
and provided that the claimed stressor is 
consistent with the circumstances, 
conditions, or hardships of the veteran's 
service, the veteran's lay testimony 
alone may establish the occurrence of the 
claimed in-service stressor.

38 C.F.R. § 3.304(f) (as in effect from March 7, 1997).

If a veteran did not engage in combat, his own allegations 
are insufficient to establish a service stressor; rather, the 
stressor must be established by official service records or 
other credible supporting evidence.  Doran v. Brown, 6 Vet. 
App 283 (1994); Zarycki v. Brown, 6 Vet. App. 91 (1993).

In the case at hand, there is no indication in the record 
that the veteran engaged in combat during his period of 
active service.  Therefore, as noted above, the veteran's lay 
testimony and statements, regarding the above-mentioned 
stressors, by themselves, will not be enough to establish the 
occurrence of the alleged stressor.  

While the occurrence of a service event, which is alleged to 
be a stressor, is a question for VA adjudicators, the matter 
of whether the event is sufficient to constitute a stressor 
producing PTSD under the provisions of DSM-IV is a medical 
question.  Cohen v. Brown, 10 Vet. App 128 (1997).  In the 
present case, a medical link has been established between one 
of the veteran's reported in-service stressors and a 
diagnosis of PTSD.  Specifically, an October 1999 VA 
examination report lists the death of a friend who was killed 
on guard duty as the stressor supporting a diagnosis of PTSD.

The Board notes that the RO's internet search revealed 
information on the death of the veteran's friend; the death 
was classified by a Vietnam internet site as a non-hostile 
ground casualty.  Nevertheless, the Board finds that several 
items of evidence tend to corroborate the veteran's claim 
that he witnessed his friend's death during service.  For 
example, information obtained by the RO reveals that the 
veteran's friend died in Quang Tri in May 1969.  The 
veteran's service personnel records confirm that he was 
stationed in Dong Ha, Quang Tri during the time of his 
friend's death.  In addition, throughout the years there have 
been consistent references by the veteran to the incident in 
question and how it affected him.  In summary, there is 
supportive evidence for the veteran's claim.  Therefore, when 
the veteran is given the benefit of the doubt as required by 
38 U.S.C.A. § 5107, it is concluded that he has PTSD as a 
result of his military service.

Dermatophytosis

A November 1982 rating decision denied the veteran's claim 
for service connection for a skin disorder, characterized as 
dermatophytosis, on the basis that service medical records 
were negative for a diagnosis of a skin disorder and that 
there was no current diagnosis of a skin disorder related to 
service.  Although the veteran was given written notification 
of this determination that same month, a timely appeal was 
not thereafter received.  The rating decision, therefore, 
became final.  38 U.S.C.A. § 7105.  A November 1985 rating 
decision again denied service connection for a skin disorder, 
characterized as dermatophytosis.  Although the veteran was 
given written notification of this determination in December 
1985, a timely appeal was not thereafter received.  The 
rating decision, therefore, became final.  Id.  A May 1994 
rating decision again denied service connection for a skin 
disorder, characterized as dermatophytosis.  Although the 
veteran was given written notification of this determination 
in July 1994, a timely appeal was not thereafter received.  
The rating decision, therefore, became final.  Id.

Because the veteran did not submit a Notice of Disagreement 
with respect to the May 1994 rating decisions, it became 
final based on the evidence then of record.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.104(a), 20.302.  However, if new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed the Secretary shall reopen the 
claim and review the former disposition of the claim.  
38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  

As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decision makers, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  In addition, for the purpose 
of determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
There is no requirement, however, that in order to reopen a 
claim, that the new evidence, when viewed in the context of 
all the evidence, both new and old, create a reasonable 
possibility that the outcome of the case on the merits would 
be changed.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) 
(expressly rejecting the standard for determining whether new 
and material evidence had been submitting sufficient to 
reopen a claim set forth in Colvin v. Derwinski, 1 Vet. App. 
171 (1991)).

At the time of the May 1994 rating decision, the evidence for 
consideration was the same evidence before the RO in November 
1985 (the veteran's service medical records, including a June 
1971 separation examination, which note no complaints or 
findings of a skin disorder; a July 1978 VA outpatient 
treatment record, which notes the veteran's complaints of 
brown nails and peeling and blisters on the left hand and an 
assessment of tinea pedis, tinea manum, and onychomycosis; a 
May 1981 VA outpatient treatment record, which reflects an 
assessment of tinea pedis, tinea manum, and onychomycosis; a 
September 1982 VA examination report, which notes the 
veteran's history of Agent Orange exposure during service, VA 
outpatient treatment for a skin disorder for three years, and 
an assessment of dermatophytosis of the feet and fingernails 
of the left hand; and VA treatment records dated from 1982 to 
1985, which note the veteran's ongoing treatment for 
dermatophytosis, tinea pedis, tinea manum, and onychomycosis) 
as well as additional evidence submitted by the veteran in an 
effort to reopen his claim.  This newly received evidence 
included a transcript from an April 1992 personal hearing and 
an August 1993 VA examination report.  Both the hearing 
transcript and the examination report are negative for 
complaints or findings of a skin disorder.  Upon 
consideration of this evidence, the RO denied service 
connection for a skin disorder, characterized as 
dermatophytosis, holding that the evidence did not establish 
that dermatophytosis was present during military service or 
was due to exposure to Agent Orange.  The May 1994 rating 
decision was not appealed and became final. 

In August 1995, the veteran requested that the claim for 
entitlement to service connection for a skin disorder be 
reopened.  The newly submitted evidence includes:  VA 
outpatient treatment records, dated from 1990 to 1993; 
private treatment records received in September 1995; a 
transcript from a July 1996 personal hearing; VA outpatient 
treatment records dated from 1995 to 1999; and VA examination 
reports dated in September 1995, September 1996, July 1997, 
September 1999, and October 1999.

Clearly, since the May 1994 rating action, voluminous 
evidence, both in the form of lay statements and hearing 
testimony, as well as medical evidence, has been associated 
with the claims folder.  Of particular significance, however, 
are the VA outpatient treatment records and the report of the 
September 1999 VA special skin examination, which reflect 
that the veteran suffers from chronic skin disability.  In 
addition, the Board notes that during his July 1996 hearing, 
the veteran testified that he had suffered from chronic skin 
problems since service.  Thus, the Board concludes that new 
and material evidence has been added to the record and the 
veteran's claim of entitlement to service connection for 
dermatophytosis is reopened.  In reaching this conclusion, 
the Board points out that in Hodge, the United States Court 
of Appeals for the Federal Circuit (Federal Circuit), 
reviewing the history of 38 C.F.R. § 3.156(a), including 
comments by the Secretary submitted at the time the 
regulation was proposed, concluded that the definition 
emphasized the importance of a complete record rather than a 
showing that the evidence would warrant a revision of a 
previous decision.  See Id. at 1363.

Hemorrhoids

The veteran contends that his service-connected hemorrhoids 
are more disabling than currently evaluated.

By rating action of November 1982, the RO granted service 
connection for hemorrhoids and assigned a 0 percent rating 
under Diagnostic Code 7336 of the VA's Schedule for Rating 
Disabilities (38 C.F.R. Part 4).  By rating action of 
November 1985, the RO granted a temporary total evaluation 
for hemorrhoids from July 22, 1985 to October 1, 1985.  In 
August 1995, the veteran submitted a claim for an increased 
(compensable) rating for his service-connected hemorrhoids.

The veteran testified during a July 1996 personal hearing 
that his service-connected hemorrhoids had gotten worse.  He 
reported having to go to the bathroom immediately after 
eating.  The veteran complained of an "itching and 
pinching" feeling upon going to the bathroom.

A January 1997 VA outpatient treatment report notes the 
veteran's history of hemorrhoidectomy.  The veteran reported 
having "no problems" since his surgery.

A March 1997 VA outpatient treatment record notes that the 
veteran was seen with complaints of painful and itchy 
hemorrhoids.  The veteran's history of hemorrhoidectomy 
approximately ten years ago was noted.  Examination revealed 
a pea-sized nodule just inside the anus on the left side.  
Assessment was possible scar tissue from hemorrhoidectomy 
versus skin tag versus polyp.

An October 1999 VA examination report notes the veteran's 
complaints of blood on the toilet paper approximately once a 
week.  He further complained of fecal leakage approximately 
two or three times a week, necessitating the wearing of a 
pad.  The veteran reported using Preparation H three times a 
week.  The examiner noted the veteran's history of 
hemorrhoidectomy ten years ago.  Examination revealed no 
evidence of fecal leakage.  The lumen was normal to slightly 
smaller.  There was a small amount of scarring.  Examination 
revealed no hemorrhoids or fissures.  There was no evidence 
of bleeding.  There were no signs of anemia.  One small, 
external skin tag was noted.  Diagnoses included external 
skin tag and status post hemorrhoidectomy, otherwise normal 
examination.

The Board finds that the veteran's claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107 (West 1991).  That 
is, he has submitted a claim that is plausible-capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78 (1990), 
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  However, on 
the basis of the entire record, the Board finds that an 
increased rating is not warranted.

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practicably 
be determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  
Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

Where there is a question as to which of the two evaluations 
should be applied, the higher evaluations will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).

The Board has reviewed the veteran's claim for an increased 
evaluation for his service-connected hemorrhoids in light of 
the history of the disability; however, where, as in this 
case, entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran's hemorrhoids are rated in accordance with 
38 C.F.R. Part 4, Diagnostic Code 7336, which provides that a 
noncompensable rating will be assigned when hemorrhoids are 
either mild or moderate.  A 10 percent rating requires 
hemorrhoids that are large or thrombotic, irreducible, with 
excessive redundant tissue, evidencing frequent recurrences.  
A 20 percent rating requires hemorrhoids with persistent 
bleeding and with secondary anemia, or with fissures.  
38 C.F.R. § 4.114, Diagnostic Code 7336.

The Board has carefully considered the veteran's contentions 
that he has pain, bleeding and itching due to his service-
connected hemorrhoids.  However, we find that the objective 
manifestations in the record do not support the veteran's 
contentions of entitlement to an increased rating.  On 
application of the schedular criteria to the objective 
evidence, the Board notes that there is no medical evidence 
of large or thrombotic, irreducible hemorrhoids, with 
excessive redundant tissue.  In fact, the most recent 
(October 1999) VA examination report notes no findings of 
hemorrhoids.  Further, the medical evidence of record does 
not show that the veteran has experienced frequent 
recurrences of hemorrhoids.  Additionally, there is no 
indication that the veteran experiences persistent, rather 
than episodic bleeding, and the medical evidence is negative 
for fissure, or anemia related to hemorrhoids.  Clearly, this 
disability picture shows that the veteran's hemorrhoids are 
no more than mild or moderate in degree.  The evidence of 
record fails to show objective findings warranting a 
compensable rating for the veteran's service-connected 
hemorrhoids.

In conclusion, the Board finds that the criteria for a 
compensable schedular rating for the veteran's service-
connected hemorrhoids have not been met.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine does not apply, and an 
increased rating must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Deviated Septum

Factual Background

In August 1995, the veteran submitted a claim for an 
increased (compensable) rating for deviated nasal septum. 

During a July 1996 personal hearing, the veteran testified 
that he fractured his nose while boxing in the military.  He 
stated that he was having more problems breathing because of 
a deviated nasal septum.

A September 1996 VA special nose and sinuses examination 
report notes the veteran's complaints of some difficulty 
breathing.  Examination revealed a hypertrophic scar on the 
nasal dorsum.  Examination also revealed a deviated nasal 
septum with a large left septal spur that impacted into the 
left inferior turbinate.  The right and left nasal cavities 
were obstructed.  Diagnoses included deviated nasal septum.

In February 1997, the rating for the veteran's deviated nasal 
septum was increased from 0 percent to 10 percent, effective 
from August 23, 1995, and the appeal was continued.

VA treatment records dated in February 1997 note that the 
veteran underwent septorhinoplasty with correction of 
deviated nasal septum.  Postoperative diagnosis was 
nasoseptal deviation with external deformity.

A July 1997 VA examination report notes the veteran's 
complaints of some persistent nasal obstruction, primarily on 
the left side.  Examination revealed that the veteran's nose 
was straight.  A keloid, which had been excised from the 
nasal dorsum, was healing nicely.  The nasal septum was 
straight, with the exception of minimal inferior residual 
obstruction on the left side.  Estimated obstruction was 
10 percent.  Impression was satisfactory correction of nasal 
and septal deformity with approximately 10 percent residual 
obstruction on the left side.

In March 1998, the veteran was notified of the RO's proposal 
to reduce the rating for his deviated nasal septum to 0 
percent.  In June 1998, the rating for the veteran's deviated 
nasal septum was reduced from 10 percent to 0 percent, 
effective from September 1, 1998.

A September 1999 VA special nose, sinus, larynx and pharynx 
examination report notes the veteran's history of nasal 
fracture and laceration during service, septorhinoplasty in 
February 1997 and keloid excision in June 1997.  The veteran 
complained of continued airway obstruction, worse on the left 
side than on the right, and dry nose.  He indicated that he 
has not had any sinusitis or dyspnea at rest or on exertion.  
The veteran denied any allergies or itchy eyes; however, he 
complained of almost daily postnasal drip.  Endoscopy 
revealed hypertrophic inferior turbinates bilaterally with 
multiple septal spurs, greater on the left side, resulting in 
approximately 80 percent obstruction of the nasal cavity on 
the left and approximately 50 percent obstruction of the 
nasal cavity on the right.  Impression included nasal airway 
obstruction and concomitant allergic rhinitis.  

Analysis

Initially, the Board finds that the veteran's claims are well 
grounded within the meaning of 38 U.S.C.A. § 5107 (West 
1991).  That is, he has submitted claims that are plausible-
capable of substantiation.  Murphy, supra, Proscelle, supra.  
Moreover, it appears that the evidence has been fully 
developed and the RO has complied with its duty to assist the 
veteran in the development of that evidence.

As noted above, disability evaluations are determined by the 
application of a schedule of ratings, which is in turn based 
on the average impairment of earning capacity caused by a 
given disability.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1999).  Separate diagnostic codes identify the various 
disabilities.  VA has a duty to acknowledge and consider all 
regulations that are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusions.  Schafrath, supra.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

During the course of the veteran's appeal, the regulations 
pertaining to diseases of the nose and throat were revised.  
At the time the veteran filed his original claim for an 
increased rating, his service-connected deviated nasal septum 
was evaluated under 38 C.F.R. § 4.97, as in effect prior to 
October 7, 1996.  Diagnostic Code 6502 provided that 
traumatic deflection of the nasal septum with only slight 
symptoms warranted a noncompensable evaluation.  A 10 percent 
evaluation required marked interference with breathing space.  
38 C.F.R. § 4.97, Diagnostic Code 6502 (1995).

On October 7, 1996, the rating criteria for deviated nasal 
septum were revised and are now found at 38 C.F.R. § 4.97 
(1999).  The revised rating criteria provides that a 10 
percent evaluation for traumatic deviation of the nasal 
septum requires 50 percent obstruction of the nasal passage 
on both sides or complete obstruction on one side.  38 C.F.R. 
§ 4.97, Diagnostic Code 6502 (1999).

In every instance where the minimum schedular evaluation 
requires residuals and the schedule does not provide a 
noncompensable evaluation, a noncompensable evaluation will 
be assigned when the required residuals are not shown.  38 
C.F.R. § 4.31 (1999).

As the veteran's claim for an increased rating for a deviated 
nasal septum was pending when the regulations pertaining to 
diseases of the nose and throat were revised, he is entitled 
to the version most favorable to him.  Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  In this regard, the General Counsel 
of VA has recently held that where a law or regulation 
changes during the pendency of a claim for an increased 
rating, the Board should first determine whether the revised 
version is more favorable to the veteran.  In so doing, it 
may be necessary for the Board to apply both the old and new 
versions of the regulation.  If the revised version of the 
regulation is more favorable, the retroactive reach of that 
regulation under 38 U.S.C.A. § 5110(g) (West 1991) can be no 
earlier than the effective date of that change.  The Board, 
however, must apply both the former and the revised versions 
of the regulation for the period prior and subsequent to the 
regulatory change, but an effective date based on the revised 
criteria may be no earlier than the date of the change.  As 
such, VA must consider the claim pursuant to the both 
criteria during the course of the entire appeal.  See 
VAOPGCPREC 3-2000 (2000); DeSousa v. Gober, 10 Vet. App. 461, 
467 (1997).

In the present case, the veteran is assigned a 10 percent 
rating from August 23, 1995 to August 31, 1998 and a 
noncompensable rating thereafter.  The Board concludes that 
the veteran's evaluation of 10 percent for the period of 
August 23, 1995, to August 31, 1998, adequately contemplates 
the level of disability due to his service-connected deviated 
nasal septum for that period.  Initially, the Board notes 
that the criteria in effect under both the old and new 
schedular criteria provide for a maximum disability award of 
10 percent for a deviated nasal septum.  See 38 C.F.R. 
§ 4.97, Diagnostic Code 6502 (1996); 38 C.F.R. § 4.97, 
Diagnostic Code 6502 (1999).  Since the veteran was in 
receipt of the maximum 10 percent rating from August 23, 1995 
through August 31, 1998, a schedular rating greater than 10 
percent under this provision is not possible.

Under the circumstances, the Board concludes that the 
preponderance of the evidence weighs heavily against the 
claim for a rating greater than 10 percent for the veteran's 
service-connected deviated nasal septum for the period of 
August 23, 1995 through August 31, 1998.

In addition, the pertinent medical evidence of record dating 
from September 1, 1998, consists solely of a September 1999 
VA examination report.  The examination report notes the 
veteran's complaints of airway obstruction, worse on the left 
side than on the right, and dry nose.  Examination revealed 
approximately 80 percent obstruction of the nasal cavity on 
the left and approximately 50 percent obstruction of the 
nasal cavity on the right.

As detailed above, the regulations changed during the 
pendency of the appeal, and the version most favorable to the 
veteran will therefore apply.  After consideration of all of 
the evidence of record, the Board concludes that regardless 
of which regulations are applied, the veteran is entitled to 
a 10 percent rating for the period from September 1, 1998.

Extra-schedular Consideration

The above determinations are based on application of 
pertinent provisions of the VA's Schedule for Rating 
Disabilities.  There is no showing that either of the 
disabilities under consideration reflect so exceptional or so 
unusual a disability picture as to warrant the assignment of 
higher evaluations than those assigned herein on an extra-
schedular basis.  See 38 C.F.R. § 3.321.  There is no showing 
that either disability has resulted in marked interference 
with employment (i.e., beyond that contemplated in the 
assigned evaluations) or has necessitated frequent periods of 
hospitalization, or that either the disability has otherwise 
rendered impractical the application of the regular schedular 
standards.  In the absence of evidence such factors, the 
Board finds that the criteria for submission for assignment 
of assignment of an extra-schedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to service connection for PTSD is granted.

New and material evidence having been submitted, the claim 
for service connection for a skin disorder, characterized as 
dermatophytosis, is reopened.  The benefit sought on appeal 
is granted to this extent only.

Entitlement to an increased (compensable) rating for 
hemorrhoids is denied.

Entitlement to an increased rating for deviated nasal septum 
from August 23, 1995 to August 31, 1998 is denied.

Entitlement to an increased 10 percent rating for deviated 
nasal septum from September 1, 1998 is granted, subject to 
the controlling regulations applicable to the payment of 
monetary benefits.


REMAND

As set forth above, the Board has found that new and material 
evidence has been submitted to reopen the claim of 
entitlement to service connection for a seizure disorder.  
The Board must now provide the veteran an opportunity to 
present evidence as to whether the claim is well grounded 
before the original trier of fact.  In addition, pursuant to 
his right under 38 U.S.C.A. § 5103(a) (West 1991), the 
veteran must be informed what evidence, if any, is missing 
from his claim, and then be provided the opportunity to 
supply such evidence.  Winters v. Gober, 219 F.3d 1375, 1379-
1380 (Fed. Cir. 2000).  In this regard, in considering the 
well-groundedness question, the RO should consider the recent 
decision of the Federal Circuit in Hensley v. West, 212 F.3d 
1255 (Fed. Cir. 2000), in which the Federal Circuit 
reiterated that a well-grounded claim need only be 
"plausible" or "capable of substantiation," and emphasized 
that the burden of persuasion for establishing a claim as 
well grounded was "uniquely low."  In this regard, the 
Federal Circuit explained that standard is low because a high 
threshold risks the elimination of potentially meritorious 
claims, which would undermine the entire veteran-friendly 
nature of the claim system.  Id.

Therefore, the case is REMANDED for the following:

1.  The RO should obtain and associate 
with the claims folder all records of 
treatment relating to the veteran's skin 
problems that are not currently of 
record.  The aid of the veteran and his 
representative in securing these records, 
to include providing necessary 
authorizations, should be enlisted, as 
needed.  However, if any requested 
records are not available, or if the 
search for any such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims file, 
and the veteran should be informed in 
writing.

2.  Pursuant to his right under 38 
U.S.C.A. § 5103(a), the RO must inform 
the veteran as to what evidence, if any, 
is not currently of record that is 
necessary to well ground his claim of 
entitlement to service connection for a 
skin disorder.  The RO must thereafter 
provide the veteran a reasonable 
opportunity to present such evidence.

3.  In light of the evidence received 
pursuant to the above development (and 
after undertaking any additional 
development deemed warranted by the 
record, including conducting any physical 
examinations), the RO should adjudicate, 
on a de novo basis, the veteran's claim 
of entitlement to service connection for 
a skin disorder.  The RO must provide 
adequate reasons and bases for its 
decisions, citing to all governing legal 
authority and precedent, specifically to 
include that cited to in the body of this 
remand, and addressing all issues and 
concerns noted in this REMAND.

4.  If any benefits sought by the veteran 
continue to be denied, he and his 
representative must be furnished a 
Supplemental Statement of the Case (SSOC) 
and given an opportunity to submit 
written or other argument in response 
before the case is returned to the Board 
for further appellate consideration.

The purpose of this REMAND is to accomplish additional 
development and adjudication and to ensure that all due 
process requirements are met.  It is not the Board's intent 
to imply whether the benefits requested should be granted or 
denied.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence within the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	STEVEN D. REISS
	Acting Veterans Law Judge
	Board of Veterans' Appeals

 



